Exhibit Execution Copy SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”), made and entered into as of December 11th, 2009, is among Cabela’s Incorporated, a Delaware corporation, Van Dyke’s Restorers, Inc. (formerly Van Dyke Supply Company, Inc.), a South Dakota corporation, Cabela’s Ventures, Inc., a Nebraska corporation, Cabela’s Outdoor Adventures, Inc., a Nebraska corporation, Cabela’s Wholesale, Inc., a Nebraska corporation (for itself and as successor in interest to Cabela’s Catalog, Inc., Cabela’s Retail, Inc. and Cabelas.com, Inc.), Cabela’s Marketing and Brand Management, Inc., a Nebraska corporation, WW Acquisition Company, LLC (formerly Wild Wings, LLC), a Minnesota limited liability company, Cabela’s Retail LA, LLC, a Nebraska limited liability company, Cabela’s Trophy Properties, LLC, a Nebraska limited liability company, Original Creations, LLC, a Minnesota limited liability company, Cabela’s Retail TX, L.P., a Nebraska limited partnership, Cabela’s Retail GP, LLC, a Nebraska limited liability company, CRLP, LLC, a Nebraska limited liability company, Legacy Trading Company, a South Dakota corporation, Cabela’s Retail MO, LLC, a Nebraska limited liability company and Cabela’s Retail IL, Inc., an Illinois corporation (individually, a “Borrower” and, collectively, the “Borrowers”), the banks which are signatories to the Credit Agreement (as defined below) (individually, a “Bank” and, collectively, the “Banks”), and U.S.
